 556DECISIONSOF NATIONALLABOR RELATIONS BOARDMillerTruckingService,Inc.,and/orMillerTrucking Service,Inc., a subsidiary of Tulsa CrudeOil Purchasing CompanyandTruck Drivers andHelpersLocalUnionNo. 696,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 17-CA-3264June 11, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn March 21, 1968, Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding, finding that the Respondent which hedesignated asMillerTrucking Service, Inc., hadengagedincertainunfair labor practices.He,however,recommendednoremedy for theseviolations.He also found that the Respondent whichhe designated as Miller Trucking Service, Inc., asubsidiary of Tulsa Crude Oil Purchasing Company,althoughcontinuing the same operations afterbuying the Respondent's stock,had not engaged inthe unfair labor practices alleged in the complaint,and was not responsible for remedying the unfairlaborpracticeshefoundtohaveoccurred.Accordingly, the Trial Examiner recommended thatthecomplaintbedismissedinitsentirety.Thereafter, the General Counsel filed exceptions tothe Trial Examiner'sDecisionand a supporting briefand the Respondent filed cross-exceptions to theTrial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions,the briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrialExaminer only to the extent consistentherewith.Prior to May 20, 1967, Hilary Miller and his wifeownedsubstantially all of the outstanding commonstock of Respondent Miller Trucking Service, Inc.HilaryMiller was president of the corporation andmanaged the business.OnMay 20, 1967, theRespondent received a letter from the Union,assertingthat it represented a majority of theRespondent'struckdrivers andmechanics for thepurpose of collective bargaining.The letter alsorequested a meeting.However,no response was evermade to this letter.On May 31,the Respondent wasserved with a Notice of Representation Hearing and176 NLRB No. 76a copy of the Union's election petition dated May22.Theelectionpetitionwassubsequentlywithdrawn.HilaryMiller had, by this time, begun to makeinquiries respecting the possible sale of his stock inthe Respondent. On or about May 24, 1967, he metwith representatives of Tulsa Crude Oil PurchasingCompany to negotiate the terms and conditions forsaleof the Respondent's stock. Another meetingwas held on or about May 31, and on June 10 theparties executed an agreement for the transfer of alloutstanding shares in the Respondent, the transferto take place on June 19. Hilary Miller thereafteracquired all shares not held by him, and the transferof the stock took place as fixed in the salesagreement. The Respondent was a corporation, andwas never dissolved. But the connections of theMillerswiththeRespondentwerecompletelysevered with the transfer of stock. Also, pursuant toa clause in the sales agreement proposed by TulsaCrudeOilPurchasingCompany,HilaryMillercaused all ten employees of the Respondent to beterminated on June 17. Thereafter, the Respondentrehired all but four of the former drivers. Except forclosing one of its terminals and having some newmanagerial personnel,theRespondent operates inthe same manner as before the stock transfer, usingthe same equipment, servicing the same customersand employing the same number of employees,' atthe same work and under the same general termsand conditions of employment.1.Ignoringthe continuity of the Respondent as alegal entity, the Trial Examiner analyzed this caseon the theory that upon the transfer of stock, HilaryMiller was replaced, as employer, by Tulsa CrudeOil Purchasing Company. Contrary to this analysis,we find that at all times in question the employerwas Miller Trucking Service, Inc., regardless of itsstock ownership. Although a corporate identity willsometimes be pierced in order to avoid its use toshield one who seeks to evade legal responsibility,' itwill not be pierced to sanction its own wrongdoing.In other contexts, the Board has consistently heldthat mere change of stock owership does not absolvea continuing corporation of responsibility under theAct.'Because we do not accept the Trial Examiner'sanalysis of the case as involving two separate andunrelated legal entities,we do not reach the questionofwhetherhisapplicationof theDarlington4'Although the evidence was not crystal clear,driverWagner testified thatthere are about the same number of drivers as prior to the transfer ofstock.There was also testimony to the effect that whentheywere givenapplications for rehire,the employees were told thatif theydid not apply,theRespondent would have to hire others.No contrary evidence wasoffered'See Fletcher,Cyclopedia of the Law of Private Corporations.Secs. 41,43, 4231'SeeWest Boyston ManufacturingCompany ofAlabama.87NLRB808, 851,The MB Farrin LumberCompany.117NLRB575;DunkirkBroadcastingCorporation,120 NLRB 1588;DixieHighway Express, Inc,153 NLRB 1224,Martin White, Jr. Inc,165 NLRB No. 814N L R Bv.DarlingtonMfgCo. 380 U S. 263. Nor dowe reach the MILLERTRUCKING SERVICE, INC.557doctrine is a correct statement of law. Hilary Millerisnot,and need not be, a respondent in thisproceedinginasmuchasanyviolationswerecommitted in the name of the Respondent, acorporation and can be cured by that entity and itsagents.The transfer of stock of the Respondent didnot itself constitute an unfair labor practice here. Ifany unfair labor practices occurred in connectionwith the transfer, they were the result not of thestock transfer but rather of managerial decisionsrespecting how the business would function bothbefore and after that transfer.2.The Trial Examiner found and we agree thaton May 20, 1967, when the Respondent received theUnion's request for recognition, Hilary Miller, theRespondent's president,engaged in an unlawful pollof four employees regarding their organizationalactivities; onMay 22, he unlawfully interrogated afifth employee; and on about June 15, he threatenedanother employee, whom we find to have been theleadingunionactivist,witheconomic reprisalbecause of his union activities,inviolationofSection 8(a)(l) of the Act. The Trial Examiner,however, recommended no remedy as, in his view,the Respondent was "out of business"and thereforeno remedy was practicable. We, however, find meritintheGeneralCounsel's exception to the TrialExaminer'sfailuretoorder the Respondent toremedy its unlawful conduct, in view of our findingabove that at all times in question,the Respondentwas a continuing corporate entity.3.The Trial Examiner found that the Respondentdid not violate Section 8(a)(3) and (1) of the Act byterminating its employees, an action which heviewed as part of the transfer of the business fromHilaryMiller toTulsaCrudeOilPurchasingCompany and therefore privileged underDarlington.We agree that the evidence is insufficient toestablish that the terminations were violative ofSection 8(a)(3) of the Act, but for the followingreasons.As mentioned above,the purchaser of thestock proposed the terminations,and the recordindicates only that HilaryMiller agreed thereto.Although the purchaser of the stock knew of theemployees'organizationalactivity,we cannotconclude, on the basis of the very limited evidence inthe record,that the proposal to terminate wasmotivated by antiunion considerations as opposed tonondiscriminatorybusinessreasons.A newmanagement was preparing to operate the business,andnewmanagersoftendesire,forreasonsunrelated to union activities,to start afresh, withemployeesoftheirown choosing.Inthesecircumstances,we find that the record does notestablishthattheRespondent violatedSection8(a)(3) and (1) of the Act by the termination of itsemployees.We shall accordingly dismiss this portionof the complaint.question of whether the Trial Examiner has correctly construed the Board'sdecision inPerma Vinyl Corporation.164 NLRB No. 119, enfd.398 F.2d544 (C.A. 5).4.We turn now to a consideration of theRespondent's duty to recognize and bargain with theUnion.For the reasons set forth in the TrialExaminer's discussion of unit appropriateness, wefind that the unit described in the Union's letter tothe Respondent and the election petition constitutesan appropriate unit for the purposes of collectivebargainingwithin the meaning of Section 9(b) of theAct. ' Further, we find, in agreement with the TrialExaminer, that a majority of the employees in theunitdesignatedtheUnionastheircollective-bargainingrepresentative.TheTrialExaminer, however, found that the Respondent didnot violate Section 8(a)(5) and (1) of the Act byrefusingto accord the Union recognition. For thereasons setforth below, we find merit in the GeneralCounsel's exception to this finding.After receiving the Union's letter asserting itsrepresentational status, and requesting a meeting forthe purpose of collective bargaining, the Respondentengaged inwidespread interrogation of employeeorganizationalactivity, and unlawfully threatened anemployee respecting such activity. The cumulativeimpact of such conduct on the employees' ability tocontinue to freely exercise their Section 7 rights issurely substantial under these circumstances.Weagreewith the Trial Examiner's observation thatHilaryMiller's failure to grant the Union statutoryrecognition was motivated by a desire to gain timeinwhich to get out of thebusiness,therebydestroying theUnion.6Contrary to the TrialExaminer, however, we find that Miller was anagent of the Respondent and that the Respondent ischarged with his refusal and the responsibility forremedying it.The failure ofMillerTruckingService, Inc., to recognize the Union was, therefore,in violationof Section 8(a)(5) and (1) of the Act.75.The Trial Examiner further found that theRespondent had no duty to bargain about "thedecisiontogooutofbusiness,"relyingonDarlington.'The General Counsel excepts to this onthe basis that he has alleged that therewas no goingout of business, but rather the Respondent failed tobargainspecifically about the effects of the sale onthe rights of the employees. The General Counselfurther contends that the terminated employees whowere denied reinstatement should be reinstated withbackpay pursuant to Section 8 (a)(5) and (1) of theAct.We find merit in the General Counsel'scontentions.As noted above, on June 17, Hilary Miller, whileacting astheRespondent'sagent,terminated the'The appropriate unit isAll truckdriversandmechanicsofMillerTruckingService, Inc.,excludingofficeemployees,professionalemployees,guardsandsupervisors as defined in the Act.'For example,the Trial Examiner credited testimony that on handing anemployee his termination notice,HilaryMillersaid: " (Tlhisis the way it'sgot to be,Icannot buck the union wages."'SeeFabricators, Inc.168 NLRB No. 21IN L R Bv.DarlingtonMfg Co,380 U S. 263. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employees without bargaining with, orcontacting the Union. There is no evidence showingthat theUnion,which had only shortly beforerequested recognition and which, we have found,was entitled to it, knew at this time of theRespondent'splans to terminate its employees.Although there were many questions which mightprofitablyhavebeenthesubjectof collectivebargaining, theRespondent ignored the Union'srequest for recognition. Such questions might haveincluded whether mass terminations were necessaryat all; and if so, when the terminations would occur;notice to employees of the impending terminations;and rights of employees with respect to rehiring.Thus the Respondent's bargaining with the Unionmight well have affected those very terms whichHilaryMiller agreed to with the purchaser of hisstock,withrespecttothe job tenure of itsemployees.In view of the foregoing, we conclude and findthat the Respondent further violated Section 8(aX5)and (1) of the Act by unilaterally terminating itsemployees" without bargaining with the Union.1.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent setforthabove,occurring in connectionwith theoperationsof the Respondent, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.II.THE REMEDYHaving found that the Respondent has engaged inand is engagingin unfair labor practices, as set forthabove,we shall order that it cease and desisttherefrom and take certain affirmative action toeffectuate the purposes of the Act.'°Having found that the Respondent refused andfailed to recognize or bargain with the Union as theexclusiverepresentativeof its employees in anappropriateunit,weshallorderthattheRespondent, upon request, bargain collectively withtheUnion, concerning rates of pay, wages, hours ofemployment, or other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.`See :Northwestern PublishingCompany.144NLRB 1069, enfd. 343F.2d 521 (C.A.7). prima faciecasethat the Respondent failed to rehirefour of the terminated employees in violation of Section 8(aX3) and (1) ofthe Act.Respondent thus failed to put on evidence as to its motivation inrefusing to rehire the four employees.In light of our findings herein, wefind it unnecessary to determine whether the Trial Examiner was correctwith respect to this issue."Some of the Respondent's truckdrivers do not regularly report to itsLaCrosse.Kansas,terminalTherefore,inorder to effectuate the Orderherein,we shall order that the Respondent mail copies of the attachedNoticeto such employees,as they have less opportunity to read thebulletin board than is normally anticipated.Having found that the Respondent further refusedand failed to bargain collectively with the Union bybypassing the above-named Union and unilaterallyterminating its employees, we shall order that theRespondentoffertoDuaneMader,RalphGottschalk,HarleyRogers,andRobertRogersimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, ifnecesary dismissing employees hired since theirterminations," and make them whole for any loss ofearningstheymay have suffered by reason of theRespondent's unlawful unilateral action, by paymentto them of a sum of money equal to that which theynormally would have earned from the aforesaid dateof their termination, to the date of the Respondent'soffer of reinstatement less their net earnings duringsuch period.': The backpay provided herein shall becomputed on the basis of calendar quarters, inaccordance with the method prescribed inF.W.Woolworth Company,90 NLRB 289;N.L.R.B. v.Seven-Up Bottling Company of Miami, Inc., 344U.S. 344. Interest at the rate of 6 percent perannumshall be added to such net backpay and shallbe computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716. We shall,however, orderno reinstatementand backpay fortheother six employees whom the Respondentterminated, as the record indicates that they werereinstated forthwith and there is no contention thatthey lost any pay, or other rights or privileges as aresultof the Respondent's unlawful unilateralconduct.CONCLUSIONS OF LAW1.Miller Trucking Service, Inc., is, and has beenat all times material herein, anemployer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Truck Drivers and Helpers Local Union No.696, affiliatedwithInternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica, is a labororganizationwithin themeaningof Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) of theAct bythreateningan employee with economicreprisalbecauseofhisunionactivitiesandinterrogatingitsemployeesconcerningtheirprotected activities.4.At all timessinceMay 20, 1967, theabove-namedUnionhasbeentheexclusiverepresentativeforthepurposesofcollectivebargainingwith respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment,ofanappropriateunitofall"The record shows that the Respondent continued to operate inessentially the same fashion after thestock transferasbefore,andemployed the same number of employeesafter thestock transfer"See, e.g.,Fibreboard Paper Products Corp v N. L R 8,379 U.S 203,enfg. 138 NLRB 550. MILLER TRUCKING SERVICE, INC.559truckdriversandmechanics of the Respondent,excluding office employees, professional employees,guards and supervisors as defined in the Act.5.The Respondent has engaged in and isengaginginunfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act by its failure andrefusal on and after May 20, 1967, to recognize orbargain collectively with the Union.6.The Respondent has further violated Section8(a)(5) and (1) of the Act by bypassing the Unionand unilaterally terminating its employees.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaningof Section 2(6) and (7) of the Act.8.The Respondent did not engage in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act by terminating its employees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board hereby orders that the Respondent,Miller Trucking Service, Inc., LaCrosse, Kansas, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfullyinterrogatingitsemployeesconcerning their union activities.(b)Threateningemployeeswitheconomicreprisalsbecauseof their union activities orsympathies.(c)Refusing to recognize or bargain collectivelywith Truck Drivers and Helpers Local Union No.696,affiliatedwith International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica,astheexclusivebargainingrepresentative of all its employees, with respect torates of pay, hours of employment, and other termsand conditions of employment in the followingappropriate unit:AlltruckdriversandmechanicsofMillerTruckingService,Inc.,excludingofficeemployees, professional employees, guards andsupervisors as defined in the Act.(d)Bypassing the above-namedUnionandunilaterally terminating all of its employees.(e) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof the right to self-organization, to form labororganizations,to join or assist the above-namedUnion or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and toengage inother concerted activitiesfor the purpose of collectivebargainingor othermutual aid or protection,as guaranteedin Section 7of the Act, and to refrain from any and all suchactivities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively with TruckDrivers and Helpers Local Union No. 696, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, as the exclusive bargaining representativeof all employees in the unit found appropriate, withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and,ifanunderstanding is reached, embody suchunderstandingin a signedagreement.(b)Offer to Duane Mader, Ralph Gottschalk,Harley Rogers, and Robert Rogers immediate andfull reinstatement to their former or substantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, and makethem whole for any loss of pay suffered by them inthemannerset forth in the section above entitled"The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available totheBoardand its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or useful todetermine the amount of backpay due and the rightsof reinstatement under the terms of this Order.(e)Post at its terminal in La Crosse, Kansas,copies of the attached notice marked "Appendix""and mail acopy of said notice to each employeewho does not regularly report to the LaCrosseterminal. Copies of said notice, on forms providedby the Regional Director for Region 17, shall, afterbeingdulysignedbytheRespondent'srepresentative, be mailed to employees who do notregularly report to the La Crosse terminal, and beposted by the Respondent immediately upon receiptthereof, and.maintainedby it for a period of 60consecutive days thereafter, in conspicuous places,includingallplaces where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 17, inwriting,within 10 days from the date of this Order,whatstepshave been taken to comply herewith.IT IS FURTHER ordered that the complaint bedismissedinsofaras it allegesviolations of the Actnot specifically found herein."In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words"a Decree of the United States Court of AppealsEnforcing an Order." 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESDatedBy(Representative)(Title)Pursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees thatWE WILL NOT unlawfully interrogate our employeesconcerning their union activitiesWE WILL NOT threaten our employees with economicreprisals because of their union activities or sympathiesWE WILL NOT refuse to recognize or bargaincollectivelywithTruckDrivers and Helpers LocalUnionNo696,affiliatedwithinternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargainingrepresentative of all our employees in the appropriateunit with respect to rates of pay, hours of employment,and other terms and conditions of employmentWE WILL NOT bypass the above-named Union andunilaterally terminate our employeesWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist the above-named Union,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act, and to refrainfrom any and all such activitiesWE WILL offer Duane Mader, Ralph Gottschalk,Harley Rogers, and Robert Rogers immediate and fullreinstatement to their former or substantially equivalentpositions without prejudice to their seniority or otherrights and privilegesWE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesWE WILL make whole Duane Mader, RalphGottschalk, Harley Rogers, and Robert Rogers for anylossof pay which they incurred as a result of ourbypassingtheabove-namedexclusivebargainingrepresentative and unilaterally terminating themWE WILL bargain collectively, upon request, withTruckDrivers and Helpers Local Union No 696,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, astheexclusivebargaining representativeofalltheemployees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and, ifanunderstandingisreached,embody such anunderstanding in a signed agreement The appropriatebargaining unit isAll our truckdrivers and mechanics excluding officeemployees,professionalemployees,guardsandsupervisors as defined in the ActMILLER TRUCKINGSERVICE, INC(Employer)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone 816-374-5181TRIAL EXAMINER'S DECISIONSTATEMENT OF THE PROCEEDINGGEORGE J BOTT, Trial Examiner Upon a charge andamended charge filed on June 22 and August 29, 1967,'theGeneral Counsel of the National Labor RelationsBoard issued a complaint and notice of hearing datedAugust 30, 1967, in which he alleged that Miller TruckingService, Inc , (herein Respondent Miller) and/or MillerTrucking Service, Inc , a subsidiary of Tulsa Crude OilPurchasingCompany, (herein Respondent Tulsa) hadengaged in unfair labor practices in violation of Section8(a)(1), (3) and (5) of the National Labor Relations Act,as amended, herein called the Act Respondent Miller andRespondent Tulsa filed an answer, and a hearing was heldbefore me in Hays, Kansas on December 5 and 6, 1967, atwhich all parties except the Union were representedSubsequenttothehearing,GeneralCounselandRespondentsMiller and Tulsa filed briefs which I havecarefully consideredUpon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACTIJURISDICTION OF THE BOARDBetween June 14 and June 19, 1967, Tulsa Crude OilPurchasing Company purchased all of the outstandingstockofMillerTruckingService,Inc ,aKansascorporationThe stock represented all of the assets ofRespondent MillerOn June 19, 1967, the operations ofRespondentMiller were transferred to Tulsa Crude OilPurchasing Company, an Oklahoma corporation, and thelatter company has continued to operate Miller TruckingService, Inc as its wholly owned subsidiaryPrior to the sale and transfer of operations toRespondent Tulsa, RespondentMillerwas engaged intransporting crude oil and other petroleum products andmaintained terminals at La Crosse and Hays, KansasRespondentMillerovertheyearsperformedtransportation services for such companies engaged incommerce as Derby Refinery Company, Skelly OilCompany,MobileOilCompany,ContinentalOilCompany and Phillips PetroleumHilaryMiller, formerpresident of RespondentMiller,and John Beardslee,generalmanager in charge of purchasing for DerbyRefinery, testified that RespondentMiller in the periodThe first charge named Miller Trucking Service inc and Tulsa CrudeOil Purchasing Company as the employerand described Tulsa CrudeOilPurchasingCompany as successorThe amended charge namedRespondentMiller Trucking Service Incand Miller Trucking ServiceInca subsidiaryofTulsaCrudeOilPurchasingCompany as theemployer MILLER TRUCKING SERVICE, INC561from July 1, 1966, through June 1967, received $59,872for transporting crude oil for Derby Refinery CompanyBeardslee also testified that Derby Refinery purchasedapproximately $12,000 worth of crude oil a day fromoutside the State of Kansas and that its wholesale sale ofgasoline outside the State of Kansas in any given yearexceeded $50,000Ifind on the basis of the entire record, including thestipulations of the parties andMiller's and Beardslee'scredited testimony, that RespondentMiller,before itsstockwas sold to Respondent Tulsa, was an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act SBeardslee also testified that since the sale of stock toTulsa Crude Oil Purchasing Company, Tulsa s subsidiary,RespondentTulsa,hascontinuedtoperformapproximately $5,000 worth of transportation services permonth for Derby Refinery I find that Respondent Tulsaisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act 'IITHE LABORORGANIZATION INVOLVEDthat he would send him union authorization cards and thatwhenMader had secured the employees' signatures tothem and returned them to him, he would meet with theemployees and discuss "bargaining" with themWhen Glenn sent the union cards to Mader aspromised,Mader signed one and distributed the rest tothe other employees By May 13, eight employees hadsigned authorization cards, some in Mader's presence, andMader mailed them to Glenn On May 15 or 16, GlenntelephonedMader and arranged to meet with theemployees in Hays on May 18Seven of the eight card signers were present at the May18meetingGlenndiscussedthebenefitsthattheemployees might hope to obtain if they were organized,and it was agreed that he would write a letter to Milleradvising him that the Union represented his employeesOn May 19, 1967, Glenn dispatched a letter to HilaryMiller, president of Respondent Miller, advising him thattheUnion represented a majority of his truckdrivers andmechanics "for the purpose of collective bargaining" andnoting that he was "ready to meet" with Miller at hisconvenience It was stipulated that the letter was receivedon May 20, and Miller testified that he did not answer itTruckDriversandHelpersLocalUnionNo 696,affiliatedwithInternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica,herein called the Union, is a labor organizationwithin themeaning of Section2 (5) of the ActIIITHE ALLEGED UNFAIRLABORPRACTICESA Basic Findings1The employeesorganize and sign unionauthorization cardsInApril,May, and June, 1967, when all of theimportant events in this case took place, RespondentMiller employedninedrivers and a mechanic Five of thedrivers were stationed at the Hays terminal, two othersand a mechanic at La Crosse and the remaining driverswere domiciled at SubletteIn lateApril or early May, according to Duane Mader,a truckdriver, whose testimony I credit, he and the otherdriversatHaysdiscussedamong themselves thedesirability of joining a unionand agreed that it was agood idea The men at La Crosse and Sublette were soonmade aware of the proposal, and it was decided that theyshouldget intouch with a local of the Teamsters UnionAftersomedelay caused by difficulty in finding the rightlocal union,Mader finally reached J J Glenn, businessagentof the Union, by telephone in Topeka, Kansas, andexplainedwhat the employees wanted Glenn told MaderiH P 0 Services Inc122NLRB 394 The fact that Derby Refinerydeducts from the price it pays producers the cost of transportation or anyother private understanding between the producers and Derby cannotovercome the facts that Derby made the arrangements with Miller andpaidMiller to transport the products for it I reject Respondentsargument therefore that the record does not show that Respondent Millerperforms services in excess of $50 000 for an enterprise over which theBoard would assert jurisdiction'Beardslee is in charge of purchasing for Derby Refinery but he said healso had general knowledge about Derby s sales Contrary to Respondent spositionBeardslee was sufficiently competent to testify about Derby sinterstate operationsThe Trial Examiner also indicated to counsel forRespondentthatthetestimonywouldbeacceptedsubjecttocross-examination and that if necessary the hearing could be moved toTulsa to examine Derby Refinery Company s records2Miller receives the Union's demand for bargainingand questions some employees about itMiller conceded that as soon as he got the Union'sletter notifying him that it represented a majority of theemployees, he took it into the shop where he found fouremployees, and read it to them He then asked, "Doesanybody know anything about this " Since no one replied,he asked if anyone had signed a union card, and HarleyRodgers, a driver, replied, "We signed some cards " Thiswas the end of the incident, according to Miller, for hesaid no more, and returned to his officeHarleyRodgers, an employee who testified aboutMiller's interrogation onMay 20, agreed in essence withMiller's versionHe did add, however, that when Millerasked him if he knew anything about the Union s letter,he told him that he had been to a union meetingIfind that RespondentMiller,onMay 20, 1967,interrogated employees about their union activities asalleged in the complaintThe complaint also alleges that Miller interrogatedanother employee on May 22 about his union activities,butMiller denied itEmployee HerbertWagner, stillemployed by Respondent Tulsa, testified that when he wasinHays,Kansas, on a trip from his Sublette base hesometimes stayed at Miller's home He said that on oneof these occasions Miller asked him if he knew anythingabout "the deal"Wagner denied that Miller used theword "union" in describing the "deal," but he said heknew that Miller meant the "Union" and he told him hehad been "contacted" Wagner was clearly a reluctantwitness, but I find it unnecessary to resolve the minorissueabout the use of a particular word, and I find,contrary toMiller'sdenial, that he also interrogatedWagner about the union activity which was occurring3Miller's threat to deprive Mader of his vacationpay because of his union activitiesMader took 3 days off from workwith permission inMay 1967, andwas paidfor itAccording to him, the 3days were part ofhis earned vacationMader was againabsent from work for 3 daysin earlyJune 1967 with 562DECISIONSOF NATIONALLABOR RELATIONS BOARDMiller'spermission and he again made a claim forvacation pay, but this time did not receive itMadertestifiedwithout contradiction that he asked MrsMiller,who kept the Company's books and was in charge of thepayroll, about the failure to pay him for what he thoughtwas due him for the last 3 days of his vacation, but MrsMiller suggested that he see MrMillerAccording toMader, he saw Miller on June 14 or 15 with Mrs MillerpresentHe testified that Miller told him that he "wouldnot get paid for (his) vacation until this whole thing issettled "Mader asked Miller what he meant, and Millersaid that Mader knew what he meant, and added that "Ifyou guys want the God damn union to run you and tellyou what to do, it looks like they are going to write yourpaychecks"Miller's version of the conversation with Mader aboutvacation pay differed from Mader's He agreed that hehad given Mader permission to take 3 days leave in Juneand that Mader made a written claim for vacation payHe said, however, that when he saw Mader he saidnothing to him about the Union, but merely explainedthatMader had no vacation pay due him until after theanniversary date of his employment with the Company,which was July 31There was a considerable amount of testimony aboutwhat the Respondent's vacation policy actually wasMiller's position was that employees are entitled to Iweek's leave until they complete 5 years of service, atwhich time they are entitled to 2, but he insisted that leaveisnot earned on an annual basis until the employee haseach year reached the anniversary date of his hire SinceMader had been hired on July 31, he claimed thatalthough he was entitled to vacation pay in 1967, he couldnot receive it until after July 31 of that yearMader,however, identifiedcompany records, which are inevidence, which indicate that he received vacation pay inpast years during the summer months but before hisanniversaryarrivedMiller suggested, but offered noconcreteexamples,thatemployeesmay save theirvacations for many months, implying that this is whatmay have happened in Mader's case He also claimed thathe was not aware until the hearing in this case that MrsMiller had paid Mader vacation pay for 3 days notworked in May Mrs Miller was not called as a witnessThe only importance Respondent's actual vacationpolicy has in regard to the alleged threat is its possiblebearingon the credibility of the participants in thediscussion I find it unnecessary to completely resolve thatquestion,because as confused as Mader occasionallyappeared, I am inclined to accept his version of what heunderstood the policy was and how it was applied, for heimpressed me as honest, if somewhat uncertain I thought,on the other hand, that Miller's account of hisconversation withMader was lame and unimpressive, notconsistent with past practice and not logically acceptable,particularly in the absence of some explanation from MrsMillerIfind, in accord withMader's testimony, thatduring a discussion of his claim for vacation pay, Millertold him that he would not be paid, and attributed the lossto the employees' union activities4Miller sells all stock in Respondent Miller toRespondent Tulsa, terminates all employees, andretires from the transporation businessRespondentMiller terminated all employees on June17, 1967Miller testified that his health wasnot up topar" and his doctor had advised him to reduce hisactivitiesFollowing this suggestion from his doctor inMarch 1966, Miller passed the word to selected peoplethat he might sell his businessUntilMay 1967, anyconversationsMiller had about selling were general anduncertain,buthe said that he did speak with arepresentative of Tulsa Crude Oil Purchasing Company inlate 1966 about the possibilityMiller said he also receivedinquiries from Rock Island and Jayhawk Transportationbut these occurred after he started negotiating with TulsaCrude Oil on May 24 He did state, however, withoutcontradiction, that he got a "feeler" from a representativeof National Cooperative Refinery Association during thefirstpartofMay and spoke with their manager atMcPherson, Kansas, on or about May 12, about a saleAs noted above, Miller received the Union's claim torepresenthisemployees onMay 20 On May 24,negotiations with Tulsa Crude Oil began in earnestMillersaid that on May 24 he was telephoned by Holsinger, ofTulsa, who asked him directly if the business was for sale,and he said it was Holsinger said he would call back, andhe apparently spoke with Wier, president of Tulsa, forWier telephonedMiller shortly thereafter andmadearrangements for a meeting later in the dayMiller met with Wier and other representatives of TulsaCrude Oil on the afternoon of May 24 to discuss thedetails of the proposed saleDuring the course of thediscussions,Wier asked Miller if his company "had alabor union " Miller told him it did not, but said he hadreceived a letter from the Union which he showed toWier According to Miller, there was no discussion of theUnion's written claim to representation except that Wierasked him what he was doing about it, and he replied thathe was retaining counselOn May 22, 1967, the Union filed a Petition forCertification of Representatives with the Regional Officeof the Board covering Respondent Miller's drivers andmechanic, and, on May 31, the Regional Director notifiedthe Company of a hearing on the petition On or aboutJune 1, Miller and representatives of Tulsa Crude Oil metagain on the sale and at this meeting Miller gave Tulsa'srepresentatives theUnion's petition for certification ofrepresentatives, a copy of which had been forwarded tohimwith the notice of hearingHe said Tulsa'srepresentatives made no comment about the petition otherthan to ask him if he had retained counsel yet, and he toldthem that he hadAt least one more meeting of the parties took placebefore the details and mechanics of the sale were settledIt is not clear at which meeting it occurred, but there wasdiscussion at one of the meetings about what wouldhappen to RespondentMiller'semployeeswhen thetransferof operations took placeMiller said it wasunderstood during the negotiations that his employeeswould be required to apply to Respondent Tulsa foremployment and take an examination before being hiredMiller thought that although the tenure of his employeeswas discussed during negotiations and agreed on, theunderstanding was not reduced to writing, but his counselstated at the hearing that the sales agreement as finallydrawn contained a clause that "buyers shall be under noobligation to retain or continue in employment the presentemployees of the corporation In this regard, stockholdersshallcause the corporation to notify, and that allemployees shall be notified (of their termination), as oftheclosing date " Counsel also stated that the salesagreementprovidedthat"Stockholdersagreeto'These words do not appear in the transcript but their inclusion is inconsonance with the rest of the statement MILLER TRUCKING SERVICE, INC.563personally bear and pay any vacation benefits, sick leaveor any termination benefits due the present employees ofthecorporationuponsuchterminationoftheiremployment."On July 17, 1967, Miller notified all employees byletterwhich he personally handed to them that "theowners of Miller Trucking Service, Inc. have sold all oftheir interest and authority to an Oklahoma corporation"and "accordingly, your services will no longer be neededending today, Saturday, June 17, 1967." It appears thatMiller owned all but a few shares of stock in RespondentMiller.He acquired those that were outstanding andassigned all stock, including a few shares owned by hiswife, to the purchaser. The purchaser, Respondent Tulsa,began operations on the followingMonday, June 19.Miller no longer has any connection with Miller TruckingService, Inc.'AfterRespondent Miller terminated its employees onJune 17 they were introduced to representatives ofRespondentTulsawho were on the premises. Theemployees filledout job applications, took writtenexaminations, and the drivers were given a road test.Respondent Tulsa did not (tire Mader, Gottschalk, RobertRodgersandHarleyRodgers.RespondentMiller'stermination of all employees and Respondent Tulsa'sfailure to hire the four named individuals are alleged asviolations of Section 8(a)(3) of the Act.'Some of the employee witnesses described theirterminationsandattemptsatemploymentwithRespondent Tulsa. Truckdriver Harley Rodgers, who hadworked for Respondent Miller for many years, testifiedthat when Miller handed him his notice of termination ofJune 17 he said, "Harley, this is the way its got to be. Icannot buck the union wages."' Miller then told Rodgersthatthereweretwomen from "the Oklahomacorporation"attheterminalwho would take hisemployment application. Rodgers and his brother Robertwere introduced to the Tulsa representatives by Amos,another employee of Miller who appears to have donesome office work, including dispatching of drivers, and theRodgers were given employment applications. On thefollowingMonday, they returned the applications, took awritten test and a driving test, but were advised later thatday by Respondent Tulsa's representative that theirapplications had been rejected.Truckdriver Kippes stated that Miller commented that"this is it, this is the only way out" when he gave him hisnotice.General Counsel pleaded surprise, and offered anaffidavitKippes had given a Board representative on July'The corporationknown as Miller Trucking Service,Inc. has not beendissolved.'The complaintdescribes "the Respondent"asMillerTruckingService,Inc., and/or Miller Trucking Service,Inc., a subsidiaryof the Tulsa CrudeOil PurchasingCompany,and it alleges that the Respondent violatedSections 8(axl), (3) and(5) of the Act.It is GeneralCounsel's first andbasic position thatMiller's saleof stock didnot destroy the corporateentityknown as "Miller Trucking Service,Inc.," and,this being so, thereis only one Respondent involved which never went out of business. Thesecontentions,and theidentity ofthe "employer" or "employers" involvedand their separate or joint liabilities for having committed or remedyingany unfair labor practices,will be treated fully later.My identification ofRespondentMiller astheemployer which terminated employees andRespondentTulsaas the employer which did not hire certain employees is,at this point,only for thepurpose ofhoped forclarity in setting forth thefactsand chronology.'WhetherMiller said it was "the union" or "union wages" which hecouldn'tbuckisunimportantfor thethrust is the same,and I creditHarleyRodgers'testimony,for heimpressedme as a careful, honestwitness,thatMiller did mention the Union in his parting statement.11, 1967, in which he stated that Miller said "somethingabout this was the only way out, he couldn't buck themallhis competitors and drivers." During the rest of hisexamination,however,Kippes insisted that all that Millersaid at the time was what he had testified to. He did notsay that he could not recall what Miller had said, and so Ireject the affidavit as past recollection recorded.'Kippes was hired after taking a written examinationand a road test. He still gets his instructions from Amos,and he said that operations are "just like it was before,""that there was no change from company to company,"but he noted that the Hays terminal has been closed andthe former Hays employees are now employed at LaCrosse.Mader testified that the only comment Miller madewhen he handed him his termination notice was "Boys,I'vesoldout."Mader was interviewed by Tulsa'srepresentatives and also took the examinations, but he wasnot hired.When he inquired about his status, he was toldthat he and three others had not been taken on, and in hiscase it was because he had received too many tickets forspeeding.Mader said Gottschalk, who was with him atthe time, was informed that he had been rejected becausehe had worked for too many employers during the lastyear. Nothing was said about the Union to either of them.5.Alleged violation of Section 8(aX5) of the Act; thedemand; refusal; appropriate unit and the Union'smajorityAs already found, Respondent Miller received theUnion's letter in which it claimed to represent the driversand the mechanic on May 20, and he never replied to it.The complaint alleges that "All truck drivers andmechanics employed by Miller Trucking Service, Inc.,and/orMillerTrucking Service, Inc., a subsidiary ofTulsa Crude Oil Purchasing Company, at its Hays and/orLa Crosse, Kansas, facilities, excluding clerical employeesand supervisors as defined in the Act" constitutes anappropriate unit for the purposes of collectivebargainingwithin the meaning of Section 9(b), and I so find for thefollowing reasons:At the time of the demand for recognition, RespondentMiller had twoterminals,one atHays and the other at LaCrosse,Kansas. Five employees were stationed at Hays,three at La Crosse and two lived in Sublette, Kansas, butgot their instructions from Hays. All of the drivers doessentially the same kind of work, transporting the samekinds of products and, although stationed at one location,they frequently make pickups and deliveries in the areanormally serviced by another terminal.All of the drivers regardless of location get instructionsfrom the same persons. All drivers are paid on the samebasis and receive the same fringe benefits.Both terminalswere administered from Hays. Equipment was repaired ateither terminal.The similarity of functions, skills, wages and workingconditions described make it evident that the employees inthe unit sought have a substantial mutuality of interestsand may be appropriately grouped in a single unit.'There were 10 employees in the appropriate unit onMay 20, 1967, the day that Miller received the Union's'It should be noted,however,that Kippes was a very reluctant witness,and I have no hesitancy in fording that what he told the Board investigatorwas what he recalled at that time.'M.F A Oil Company and M F A Petroleum Company ofColumbia. Missouri.162 NLRB No. 102. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand forrecognition,10and 8of them had previouslysigned union authorization cards which clearly designatedtheUnion as the employees' representative for collectivebargaining."Respondent attacks the cards on variousgrounds,however, claiming that they are not validdesignations of the Union. Some of the employees werenot called to identify their signatures, for example, andtheircardswere identified by others. Harley Rodgersidentified his brother's card as well as his own, and Maderidentifiedhisown and employee Gottschalk's. In eachcase,however,thewitnesswas presentwhen theemployee's signature was affixed, and this is an acceptablemethod of authenticating authorization cards or otherinstruments. ' 2Ialso find, contrary to Respondents contention, thatthe record establishes that the employees' intended todesignate the Union as their representative for collectivebargaining when they signed the cards and that there is noevidenceof any substance that their signatures wereobtained by fraud, deceit or misrepresentation. In the firstplace, the cards, as already noted, speak clearly forthemselves.Second, although there is some evidence that someemployees were told that signing the cards was for their"protection"againstdischarge,and in one case anemployee testified that he merely "glanced" at the cardbefore he signed it and did not "to his knowledge"authorize the Union to represent him, there is substantialevidence that individually and as a group the employeesknew that they were authorizing the Union to representthem and toseek a meetingwithRespondent for thepurpose of collective bargaining.Mader testified credibly,for example, that he contacted the Union and secured thecards because the employees had discussed unionizationfor their betterment among themselves. After Mader gotthe cards, he distributed them as instructed by the Union'sbusiness agent, and he told the employees that signing acard was for their "protection" and for bargaining too.Third, a union meeting was held on May 18, 1967, afterthe cards were signed, at which the Union's representativediscussedpossible improvements in wages, hours andworking conditions, and advised the employees that hewouldwrite the Company claiming to represent theemployees. This action, of course, is clearly consistentwith the clear purpose of the card itself."Finally,even those employees who testified andindicated that they had something other than collectivebargaininginmind when they signed a card, actuallyknew what they were doing and intended to designate theUnion. Scheiderman explained the need for "protection"in the context of employees "talking about the union,""There is nothing unclear about the scope of the unit in the Union'sdemand,as Respondent suggests in its brief, for the letter stated that theUnion represented a majority of Respondent's"truckdriversandmechanics" without reference to a particular terminal or location."The card states in bold type at its very beginning that it is an"Authorizationfor CollectiveBargaining Representative,"and that grantof authority is never qualified elsewhere in the card."N.L R B v. Merrill. d/b/a MerrillAxe! and WheelService.414 F.2d1323 (C.A. 10)"Even if some employees were told that the card was for job"protection"and were told nothing else,this is not,inmy view,inconsistent with the overriding purpose stated in the cards, and is not, inany event,the kind of representation that invalidates a card.SeeN L R Bv.HamburgShirtCorporation.371 F 2d 740, 745 (C.A.D.C ),DaycoCorporation v. N L.RB.382 F.2d 577, 582 (C.A. 6); Jov SilkMills, Inc.vNLRB B.185 F.2d 732, 743 (C A.D C ).CJ NLRB v. Gotham ShoeMfgCo. 359 F 2d 684 (C.A 2).and he conceded that he intended to "go along" with therest of the employees "who wanted the union" and thatthis had something to do with his signing a card. He alsoheard Glenn, the Union's business representative, tell theemployees that he would write a letter to Respondent andclaim to represent the drivers.In Urban's case, he agreed that he read the card beforehe signed it, and he said that although Mader told himthat the card meant "protection" and did not mention"bargaining" at all,Mader's remarks had no bearing onhismotives for signing the authorization. EmployeeKippes said he did not read the card before he signed it,but I do not credit him because he solicited otheremployees and must have been aware of the legend on thecard.He also attended the meeting which Glennaddressed,andherememberedGlenn telling theassembled employees that Miller "would have a letter inthemail" informing him that "the employees wanted tobargain."EmployeeWagner said that Mader told him that the"main" reason for signing a card, was to "protect" theemployees in case "word of this game out, this union." Healso conceded that he read thesard. 11Ifind that all cards in evidence are valid designationsof the Union and that the Union represented a majority ofemployees in an appropriate unit when it claimed majoritystatus and asked to meet with Respondent Miller."B. Analysis, Additional Findings, and ConcludingFindings1.Introduction to the problemThe above findings have been made without particularlyunderscoring Hilary Miller's sale of all of his company'sstock to Tulsa Crude Oil Purchasing Company and hisretirement from the transportationbusinessand from thecompany he formerly headed. These factors, it seems tome however, are crucial. This is not the now conventional,albeit frequently difficult, case of an employer who refusesto recognizea union onthe basis of authorization cardsand whose good faith must be partially tested in the lightof any unfair labor practices he committed. The remedy insuch a case is hard enough to fashion; but the employermay be ordered to bargain without an election orcertification on the resolution of the issues of whether hemade a fair' election impossible by his unfair laborpracticesor rejected the Union's demand without anadequatebasisinfact.Thisisacasewhere theEmployer's identity has disappeared or changed radically.The glaring reality of this change cannot be dimmed out,in viewingthe conductand determiningthe liabilities ofthe parties, or party Respondent, by routinely invokingthe"employing industry" concept while emphasizingMiller'ssaleof stock andnot assetsas his method ofgoing out ofbusiness.This is true despite the superficialappeal of General Counsel's contention that since Millersold only his stock,the corporationnever died, and,quacorporation,must expiate any unfair labor practices"It was evident to me at the hearing that Wagner and other employeeslikeKippes were reluctant witnesses who were having second thoughtsabout their reasons for signing union authorization cards"This is not the kind of a case where employees were told,or where theeffect ofthe statements made to them amounted to a representation, thatthe onlyreason for the card was to obtain an election or for somethingother than the card purported to authorizeCf. N L R B v CrawfordMJgCo. 386 F 2d 367 (C. A. 4),N L R B v S E Nichols Company eta!. 380 F 2d 438,444-45 (C.A 2) MILLER TRUCKING SERVICE, INC.565committed during its corporate life.162. Interrogation of employeesAs found earlier, on May 20, 1967, as soon as he gotthe Union's letter in which it claimed that it represented amajority of Respondent's employees, Miller read it to agroup of employees and asked if they knew anythingabout the claim. No one replied, and Miller then asked ifanyonehadsignedaunioncard.HarleyRodgersanswered that some of the employees had attended aunion meeting and signed union cards.Ihave also foundthat on May 22 Miller asked another employee what heknew about the "deal," meaning the Union's claim. Itdoes not appear that Miller was aware at this time thattheUnion had filed a petition for an election with theBoard, and since he had just gotten the Union's letterclaiming majority status, it seems that his inquiries serveda legitimate purpose and satisfied one of the standards,laid down by and explicated by the Board in recent cases,whichmust be present as a minimum,absent unusualcircumstances, before interrogation or polls will be heldpermissible."However, the Board's revised criteria alsorequire that an employer's purpose to determine the truthofaunion'sclaimmust be communicated to theemployeesquestioned,butevenassuming that anexpression of that purpose was unnecessary here becauseMiller's reason might have appeared obvious, neverthelessthe poll fell short of the standards which must be metbecause no assurances against reprisals were given and thepoll was not by secret ballot. By interrogating employeesas found, Respondent Miller violated Section 8(a)(1) ofthe Act.3.The threat to deprive Mader of vacation pay inviolation of Section 8(a)(1) of the ActIhave found that,during a dispute over Respondent'sfailure to pay Mader 3 days vacation pay, Miller told himthat he would not receive his vacation pay "until thiswhole thing is settled,"and added that the employeescould look to the Union for payment of their wages.When these remarks were made on June 14 or 15, Millerhad practically completed negotiations for the sale of allof Respondent Miller's stock,and a few days later allemployees were terminated as required by the salesagreement.In this context,Miller's statement that Maderwould not get his vacation pay "until this whole thing issettled"could have referred to the sale,but the remarkremains unclear and unexplained,forMiller denied thathemade it at all. But in any case,regardless of whatMiller had in mind,by connecting the withholding ofMader's vacation pay with union activities,and indicatingat the same time that employees might have to look to theUnion for their wages in the future,RespondentMillerthreatenedMader with a reprisal because of his unionactivityas alleged in the complaint.By such coerciveconduct,Respondent Miller violated Section 8(a)(1) of theAct.4.The discharge of all employees on June 17, 1967,allegedly in violation of Section 8(a)(3) of the Actretiringfrom business because of his health and had hadsome inquiries from possible purchasers before he receivedthe Union's demand for recognition, he conceded, and it isclear, that he gave his first clear signal that his companywas on the market to Tulsa Crude Oil PurchasingCompany on May 24 when he told their representativesthat he would sell and began serious negotiations only afew hours thereafter. This, of course, was but a few daysafter he got the Union's letter and a day or so after hehad learned that the employees had signed union cards. Itis also afact that when Miller handed Harley Rodgers hislast paycheck on June 17 he said it had to be "that way"because he couldn't "buck the union wages." I have nohesitancy therefore in finding on the basis of the wholerecord, including the timing of the sale and Miller'sadmission to Rodgers, that Miller was partially motivatedin selling out by the fact that his employees had organizedthemselves.It follows from this that the discharge of all employees,even though pursuant to the sales agreement with thepurchaser, is a direct consequence of Miller's sale of allthe corporation's stock and, if the sale was illegal, theterminations were equally a violation of the Act.When a business is closed, sold or transferred in a laborrelations context the decisions of the Supreme Court inN.L.R B v. Darlington Mfg. Co.,"andJohnWiley &Sons,Inc.v.Livingstonetal,"must be initiallyconsidered for their impact on the rights of the partiesinvolved. In my judgment, as far as Respondent Miller isconcerned, the principles stated inDarlingtongovern here,and Ifind that when Miller, president of RespondentMiller, sold all of the corporate stock to RespondentTulsa, terminated his employees and retired from thetransportation business completely, neither he nor thecorporation which he headed committed any unfair laborpractices, regardless ofMiller'smotivation or the stockpurchaser'scontinuedoperationofMillerTruckingService, Inc., as its wholly owned subsidiary.InDarlington,the Court held that "when an employercloseshisentirebusiness,even if the liquidation ismotivated by vindictiveness toward the union, such actionisnotan unfair labor practice."" It istrue, as GeneralCounsel points out, that Darlington involved a "going outof business" situation and that here there was a sale ofstock and the corporation headed by Miller has notdissolved,but I consider these factors irrelevant. InDarlington,theCourt said that, "A proposition that asingle businessman cannot choose to go out of business ifhe wants to would represent such a startling innovationthat it should not be entertained without the clearestmanifestation of legislative intent or unequivocal judicialprecedent so construing the Labor Act. We find neither."31That it is the real change in ownership that iscontrolling, and not the particular from or method bywhich the change is effected, is evident from the languageinother cases which the Court cited. InSouthportPetroleumCo. v. N.L.R.B,315U.S. 100, 106, forexample, the Court stated that "Whether there was abona fidediscontinuance and a true change of ownershipwhich would terminate the duty of reinstatement createdby the Board's order or merely a disguised continuance ofAlthoughMiller testified thathe had contemplated"Exceptto the extent of amnesty granted in Section 10(b) of the Act380 U.S. 263"Strukcnes ConstructionCo.,Inc,.165NLRB No. 102,Leonard"373 U S 543Fontana,et at,d/b/a Fontana Bros.,169NLRB No. 56.Cohen Bros"Supraat273, 274.Fruit Company,166 NLRB No. 2."Supraat 270. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheold employer, does not clearly appear." And inN.L.R.B. v. New Madrid Mfg. Co.,215 F. 2d 908, 914(C.A. 8), whichthe SupremeCourt cited with approval,the court said:But noneof this canbe taken to mean that anemployer does not have the absoluteright,at all times,to permanently close andgo out ofbusiness,or toactually dispose of his businessto another,for whateverreason he may choose,whether union animosity oranything else, and withouthis therebybeing left subjectto a remedial liability undertheLaborManagementRelationsAct for suchunfair labor practices as he mayhave committed in the enterprise,except to the timethat such actual and permanent closingor true andbona-fide changein ownershiphas occurred.[Emphasissupplied.]Miller operated his business as a soleproprietorship formany years until it was incorporatedin 1964.He ownedall the stock,except a few shareswhich hiswife held, andhe ran the business and his wifekept the books. If Millerhad not incorporated, and had later sold his businessassets, there would be no questionthat the entity which heowned and managed was out of business.IfMiller as thesole stockholderhad votedto distribute the corporation'sassets as a dividend to stockholders and had then disposedof the assets, the application ofDarlingtonwould beevident.33Inmy opinion,HilaryMillerwasMillerTrucking Service,Inc.and the corporation was Miller,and the corporate fiction cannot disguisethe fact that bythe sale of atovk Miller"disposed of his business toanother"and A *'trueand bona-fidechange in ownership"occurred. 22Logic supports the view thattheDarlingtonrule applieswhen the sole owner andoperatorof a corporation sellsthe stockto another,instead of selling the assets anddissolving the corporation,and severs all connection withthe corporation which issuedthe stock. General Counselcontendsthatherewe do not have a "going out ofbusiness"situation,but I have noted that inNew MadridMfg. Co.,the principal case citedby the Supreme Court,the"employingindustry"was not liquidated, but"To myknowledge there are no cases in which the Board was faceddirectly with the problem of the sale of all stock as a means of divesting anindividual or a group of ownership in the kind of a fact situation we havehere. In determining whether to impose liability on a "successor,"which isnot the same,of course,as deciding the responsibility of the owners of the"predecessor,"the various techniques by which a business may be acquireddo not seem to make any difference in the result,and this may be someguide to us here.See Burlington Roadbudders.Inc,149 NLRB 791, wherethe seller first offered to sell stock but then used the asset distributionmethod;Stnko Manufacturingand Tool Company,154 NLRB 1474, whereliabilitywas imposed on the purchaser of the predecessor's stock, but italsoappeared that the corporation was subsequently dissolved. InVaileydale Packers.Inc.162 NLRBNo. 139, the transfer was effected bya lease.Cases like DixieHighway Express, inc.,153NLRB 1224, andDunkirk Broadcasting Corporation.120 NLRB 1588, which contain broaddicta that"change in stock ownership alone did not work a change incorporate identity"(Dunkirk.at 1389),are of little help because they didnot involve the issue of the seller's liability in the context we have here, butinvolvedprimarily the effectiveness of a bargaining order where thebusiness remained fundamentally the same.In a sense,these are basically"successor"type cases whose scope have not yet been determined in thelight of theDarlingtonholding or the Board'sdecision inPerma VinylCorporation,164 NLRB No. 119."N.L R B. v. NewMadridMfgCo.,supra at 914.It is not unusual forthe Board to disregard the corporate entity and look to the real owner toeffectuate the policies of the Act SeeOgle ProtectionService.Inc andJames Ogle,149 NLRB 545.continued as a going business, but more important, inDarlington,the proposition that a single business mancould not go out of business if he wished was labeled a"startling innovation" by the Court. This broad andpositive language and the holding of the Court would havelittlepracticalmeaning if inorder to come within itsambit an employer must dismantle his business instead ofdisposing of it as a going concern with its valuable goodwill.It is true that the Court noted inDarlingtonthat sincethe Darlington property and equipment could not be soldas a unit and were eventually auctioned off piecemeal, theCourt was not confronted with "the sale of a goingconcern,whichmight present different considerationsunder Section 8(a)(3) and 8(a)(5)."24 However the casesthe Court cited indicate that it had in mind the liability ofthe purchaser of a going business and was not suggestinga limitation on the immunity of the seller dependent onhismethod of disposing of his investment."An employer who goes out of business in whole or inpartisresponsibleforanyunfair labor practicescommitted before the decision to terminate was made. 16RespondentMiller's final decision to sell its stock andthereby transfer its assets to Respondent Tulsa was madenot later than May 24 and its ultimate termination of allemployees was an integral part of its decision and sale. If,as I have found,Respondent Miller had the right underthe law to eliminate itself as an employer through thetechnique it chose, then its discharge of its employees aspart of the transaction was not illegal. I find and concludethat Respondent Miller did not violate Section 8(a)(3) ofthe Act as alleged in the complaint."5.Respondent Miller's refusal to bargain with theUnionThe heart of this case is the discharge of Miller'semployees and it effects every other issue in the case. IfMiller had not sold his business and terminated theemployees but had nevertheless ignored the Union'sdemand for recognition and awaited the processing of thepetition for an election it filed with the Board, it wouldhave been difficult enough to have found that the GeneralCounsel had sustained his burden of proving that therefusalwas in bad faith, for the unfair labor practicesMiller committed were not so flagrant that they carriedthe day for the General Counsel on the issue or justified abargainingorder on the ground that Miller had made a"Darlington, supra.fn 14, at 271."JohnWileyd Sons,Inc v.Livingston,376 U.S. 543,N L.R.B. v.Deena Artware,Inc.361 U.S. 398. Wiley was a Section 301 action underthe Act,where the Court held that arbitration may be compelled.Wtder alabor agreement against one who is regarded as a successor to theagreement.Deena Artwaredealt in part with the question of whetherseparatecorporationswere in fact separate or merely divisions ordepartments of a "single enterprise"and so liable for the obligations ofeach other. There is no contention here that Tulsa Crude Oil PurchasingCompany's wholly owned subsidiary is a "disguised continuance" or analter egoof Miller Trucking Service, Inc., but rather,as stated,that therehas been no legally significant change in the employer at all because thecorporation still exists under the laws of Kansas and only its stock changedhands."Darlington,supra at 271;A C Rochat Company,163 NLRB No. 49;Makela Welding, Inc andKempWelding,Inc, v.N.L R B.,387 F.2d 40(C.A. 6)."SeeMotor Repair.Inc.168NLRBNo. 148,where no violation wasfound with respect to employees dischargedby virtue ofthe closing, but aremedy was ordered for an employee whose discharge "wasunrelatedtothe closing." MILLERTRUCKING SERVICE, INC.567fair election possible.18But sinceIseeMiller as out ofbusiness and his termination of employeesas legitimate ashis withdrawal,finding an illegalrefusal in the context isless warranted.Here again the ' logic of the Court's opinion inDarlingtonpersuades me that there is no duty to bargainabout a decision to go out of business completely. Notonly did the Court broadly state that.when anemployer closes his entire business, even if the liquidationismotivated by vindictiveness towards the Union, suchaction is not an unfair labor practice,"" but theimposition of such a duty with its attendant sanctions iftheobligation is not fulfilled would here too appearincongruous in the context of the Court's description ofthe suggestion that an employer cannot go out of businesswithout statutory liability as a "startling innovation." Butthe Board has reserved decision onthis issue.]"In my opinion, and without reference to what the Boardmight do in a different situation, I find that, in thecircumstancesexisting here,RespondentMiller did notviolate Section 8(a)(5) of the Act by failing to respond totheUnion's request for a meeting but proceeding tonegotiate a sale of the Company instead. The Union wasnot an establishedrepresentative.Miller's decision to sellwas almost contemporaneous with the Union's claim, andthe claim was shortly followed by the Union's filing of arepresentation petition andtheBoard'snotificationofhearing on it. Although certification is not the onlymethod by which a union may establish itself as abargainingrepresentativeandsotherepresentationproceeding is not controlling,"Miller Trucking Service,Inc., notified the Board by wire while the proceeding waspending that the Company had sold its interests toRespondentTulsa.Thereafter, theRegionalDirectorpostponed the hearing on the representation matter untilJune 29, 1967, and thereafter postponed it indefinitelyafter the charge was filed. No charge was filed until June22,andby the time the representation case waspostponed,Miller was out of business, and RespondentTulsahad commenced operations. In this context,RespondentMillermight reasonably have awaited theoutcome of the representation proceeding as it did,provided it committed no other unfair labor practices. Ihave found that it did not. Perhaps paradoxically, Miller'sfailure to grant the Union statutory recognition was notmotivated by a desire to gain time in which tounderminetheUnion, but to gain time in which to go out ofbusiness,thereby destroying the Union, but this is what"SeeHammond& Irving. Incorporated.154 NLRB 1071;N L.R.B v.Flomatic Corporation,347 F.2d 74 (C.A.2),AaronBrothersCompany ofCalifornia.158 NLRB 1077;John P. Serpa. Inc..155 NLRB 99."Supraat 274."In RoyalPlating and Polishing Co. Inc..152 NLRB619, 621, and inOzark Trailers, Incorporated,161NLRBNo. 48,the Board noted thatsince the casesinvolved onlya partial closing of a business, it was notfacedwith the question of whether a decision to go out of businesscompletely is a mandatory subject of bargaining, and it therefore need notconsider the effectof the Court's decision inDarlington.InMotorRepair,Inc. 168 NLRB No. 148,however,the Board held a permanent closing ofeven a part of an employer's business was not a violation of Section 8(a)(3)and (5)of the Actbecause,as requiredby Darlington.the evidence did notpreponderatein favor ofa finding that,in closing part of the business theemployer was motivated by a desire to chill unionism in other divisions.This holdingwould have indicated to me that the Board would go the sameway in a complete closing case,but, in fn.4 of the slip opinion,itnotedthat since the General Counsel had not excepted to the failureof the TrialExaminer to pass on the allegation that Respondent violated Section8(a)(5) by unilaterally ceasing operations,the Board had not addresseditself to that issue.Darlington says he may do.C. Respondent Tulsa's Alleged Unfair LaborPractices or Responsibility for RemedyingRespondent Miller'sRespondent Miller having terminated all employees onJune 17, Respondent Tulsa accepted applications fromthem and hired six of the unit employees. RespondentTulsa began operations on June 19, and it appears to haveoperated in essentially the same fashion as did RespondentMiller, using the same equipment and servicing the samecustomers. The complaint alleges that Respondent Millerand/or Respondent Tulsa is the Respondent and thattheRespondent violated Section 8(a)(l), (3), and (5) of theAct.As has been repeatedly emphasized earlier, GeneralCounsel contends that there was no change in corporateidentity, thatthecorporation still exists and thatthecorporation committed all the unfair labor practices. Bythisreasoning,he concludes that Respondent TulsacommittedthesameunfairlaborpracticesthatRespondentMiller did by virtue of the same actions.AlthoughGeneralCounsel disavowed relying on anytheory of "successorship," at least as such, he flatly statedthat, in fixing liability on the purchaser (successor?), if itwas a purchaser, he was relying on the Board's recentdecision inPerma Vinyl Corporation,32which actually is a"successor" type case.33Since I have found that there was a real change inownership, I turn to the treatment of Respondent Tulsa'sliability on the basis of General Counsel's theory and thecases he cites. First of all, it must be noted that at theclose of General Counsel's case-in-chief, I dismissed, onappropriate motion, all allegations that Respondent Tulsa,that is to say, Miller Trucking Service, Inc., a subsidiaryof Tulsa Crude Oil Purchasing Company, committed anyunfair labor practices, but I left said Respondent orCompany in the complaint as a party Respondent for thepurpose of considering its liability under Perma Vinyl forremedying the unfair labor practices, if any, committed byRespondentMillerbeforeRespondentTulsatookpossession of the Company. I renew my ruling here, andmy reasons for dismissal were simply these:On the assumption that Respondent Tulsa is aninnocent purchaser for value, it could not have violatedSection 8(a)(1) of the Act by interrogating employees onMay 20, after Miller got the Union's demand, or bythreateningMader on June 14, because it had not comeinto existence and could not have participated in thoseunfair labor practices. Similarly, Respondent Miller, notRespondent Tulsa, discharged employees on June 17, andalthough the sales agreement provided that the employeesbe terminated, there is no evidence that this was intendedto aid Respondent Tulsa in avoiding its responsibilitiesunder the Act and there is likewise no evidence of anykind that Respondent Tulsa was motivated by antiunion"United Mine Workers v. Arkansas Oak Flooring Co,351U.S. 62,71-72"Perms Vinyl Corporation, Dade Plastics Co. and United States Piperand Foundry Company.164 NLRB No. 119."Consistentwith the complaint'sidentificationofMillerTruckingService,Inc.,before and after sold his stock, as the Respondent, andGeneral Counsel's reluctanceto rely on the"successorship" theory, whichisnow very well established,the complaint does not allege that MillerTrucking Service,Inc.,a subsidiaryof Tulsa CrudeOilPurchasingCompany,isa "successor."See Geo. Wash. L. Rev Vol. 36, No. I(October 1967), at 215-223, U. Pitt L Rev, Vol. 29, No. 2 (December1967), at 273-286. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderations when it refused to hire four of RespondentMiller's former employees.ThereforeRespondent Tulsadid not violate Section 8(aX3) of theAct as alleged.RespondentTulsadid not violate Section 8(aX5) of theAct, for,assuming that the unit is still the same and hasnot been substantially altered by the closingof the Haysterminal or the merger of it into any other division ofRespondentTulsa,theUnionmade no demand forbargainingion RespondentTulsa,and, in any case,there isno evidence that RespondentTulsa's failure to reply to theletter that the Union sent Miller was in bad faith."In regard to thePermaVinylbasis for imposingliability on RespondentTulsa,since the case involves thequestionof the dutyof one employer to remedy the"unfair labor practices of his predecessor by reinstatingthe discriminatees,""the short and simple answer wouldappear to be that since Respondent Miller did notdiscriminateagainstemployees or illegally refuse tobargain with the Union,there is nothing of substance leftfor Respondent Tulsa to remedy."Moreover,in consideringPerma Vinyl,first it ought tobe stated what the instant case is not so that thePermaVinyldoctrine and the rationale of the courts and Boardin other cases where there has been a change in ownershipin the"employing industry"" may be betterunderstood.This is not analter egocase,or one where the newcompany is a disguised continuanceof the old.Tulsa hadno connection with the Miller corporation,and Miller, theindividual and sole owner of Miller Trucking Service, hasno connectionwithRespondentTulsa.J"Neither is it acasewhere the new owners committed unfair laborpractices on their own,participated in the unfair laborpractices of their predecessor or took other actions toevade their responsibilities under the Act." In thosesituations the Board and courts have had no difficulty inrequiring the "new"company to remedy its own unfairlabor practices and acknowledge the status which theunion had acquired in the"old" companyor would haveacquired in the"new" if no unfair labor practices hadbeen committed.InPerma Vinyl,the Board found that:"U. S. Pipeacquired Perma Vinyl's business with knowledge of theunfair labor practice proceeding against that company.Upon consummation of the sale and transfer of assets to"Cf. C'hemrock Corp.,151NLRB 1074;OvernlteTransportationCompany, Inc.,157 NLRB1185, 1189, enfd.372 F.2d 765 (C.A. 4)."Perma Vinyl, supra"There would remain Miller's interrogation and threat under Section8(a)(1) of the Act."N L R B. v. Cotten, d/b/a Kiddie Kover MfgCo..'105 F.2d 179, 183(C.A. 6)."SeeN L.R B v. New Madrid Mfg. Co. supra, N L.R B v. F GMcFarland.306 F.2d 219, 220 (C.A. l0);N.L.R B v. Deena Artware,Inc. supra.N.L R B v. Herman Brothers Pet Supply,Inc., 325 F.2d 68,71 (C.A. 6kIntergraphic Corporation of America.160 NLRB No. 100,N.L.R.B. v. Birdsall-Stockdale Motor Co,208 F.2d 234 (C.A. 10)."The successor committed unfair labor practicesinN L R B. v. Armato,199 F.2d 800,803-804(C.A. 7), by refusingto bargain with the union andunilaterally granting wage increases, inNew Madrid Mfg Co.,supra, andinMakelaWelding. Inc. and Kemp Welding, Inc. supra,the purchaserparticipated in the unfair labor practices committed by the predecessor; inTrt StateMaintenanceCorp.167 NLRB No.140, an employer refused tohire ennursethe employees of his predecessor,contrary to the practice inthe industry,in an effort to avoid successorship status and the obligation tobargain with the certified representative of those employees.InGibbsShipyard. Inc v. N.L R B.333 F.2d 459 (C A. 5), the "new" companywas heldfor theunfair labor practicesof the "old" even withoutrelianceon the successorship doctrine because it was in practicalcontrol of thepredecessor at the time the unfair labor practices were committed.it,U. S. Pipe continued to operate the former facilities ofPerma Vinyl without substantial change. The operationwas continued at the same location. Essentially the samepersonnelwere employed and they worked under thedirection and control of supervisors who had been onPerma Vinyl's payroll. Sorosky, president of Perma Vinyl,who had personally participated in that company'sunlawful activity, became plant manager under U. S.Pipe. In that capacity, he made a speech to the employeesin opposition to the Union."In requiringU. S. Pipe to remedyPerma Vinyl'sunfairlabor practices, the Board reversedSymns Grocer Co.,'"which holds that a bona fide purchaser with knowledge ofunfair labor practices of its predecessor is not responsiblefor remedying the unfair labor practices, and, reevaluatingitsposition in the light ofWiley,"where the Courtrequireda successor company to arbitrate grievancesunder its predecessor's contract, returned to its policy ithad established in 1948 in Alexander Milburn Company!'.that the successor employer who acquired the businesswithknowledge of the existence of the unfair laborpractice proceeding is responsible, jointly and severallywith its predecessor, for remedying the unfair laborpractices.InbothAlexanderMilburnandPerma Vinylthesuccessor knew of an unfair labor practice proceedingpending againstthe seller when it purchased the business.Indeed, inPerma Vinyl,the person who became plantmanager of the successor participated in the predecessor'sunfair labor practices as president of the company, and inAlexanderMilburn,the successor unlawfully ignored theUnion's request to bargain. The Board noted these factorsand relied upon them in "balancing the equities" andattaching liability to the purchaser who as the "beneficiaryof the unremedied unfair labor practices" acquires andoperates a business as a "successor" with "notice of unfairlabor practicecharges againsthis predecessor.""Whenthe transactionin this casewhich resulted in RespondentTulsaperforming the services and operations whichRespondentMiller previously performed was completedtherewere no unfair labor practice charges pendingagainstRespondent Miller. What was pending was a letterfrom the Union claiming to represent a majority ofMiller's employees and a petition for certification and anotice of hearing on it from the Board. I find thesecircumstancesobviously insufficient to charge Tulsa withnotice of "unfair labor charges" which had not yet beenfiled," and I find nothing in the record to support afinding that Tulsa knew that Miller had committed or wascommittingany unfair labor practices.Knowledge iscrucial in applying Perma Vinyl. I find that GeneralCounsel has not established by a preponderance of theevidencethatRespondentTulsa is responsible forremedying any unfair labor practices that RespondentMiller may have committed.""109 NLRB 346."John WileydiSons. Incv. Livingston,et al,376 U.S. 543, 549."The Alexander Milburn Company.78 NLRB 747."The Alexander Milburn Company, supraat 749,Perma Vinyl, supra"Actually, inPerma Vinyl,a hearing on the chargesbefore a TrialExaminer of the Board had been heldand U.S. Pipe knew it before thesale of Perma Vinyl's assets and business was finalized by the closingagreement,and inAlexanderMilburn,the Trial Examiner's decision hadbeen issued before the purchase."General Counsel,although disclaiming at the hearing,at least at times,reliance on the"successortheory,"and although putting his case primarilyonPerma Vinyl,citesChemrock Corporation,151NLRB 1074, asdispositiveof thequestion of RespondentTulsa's liability.First,Chemrock MILLER TRUCKING SERVICE, INC.IV. THE REMEDYIhave found that Respondent Miller violated Section 8(a)(1) of the Act by interrogating employees about theirunion activities and threatening an employee with loss ofvacation benefits because of union activities,but I havealso found that Respondent Miller did not discriminateagainst employees in violation of Section 8(a)(3) of theAct by terminating them after he sold his stock toRespondent Miller, or violate Section 8(a)(5) of the Actby refusing to accord the Union recognition as requested.RespondentMiller is out of business,and I have foundthatRespondent Tulsa is not responsible for remedyingany of Respondent Miller's unfair labor practices.In thesecircumstances,no remedy for the violation of Section8(a)(1) of the Act seems practicable,and I will thereforerecommend none.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:is a "successor"case and is frequently cited as such. Second,in that case,the purchaser hired the employees in one unit represented by a labororganization and dealt with it, but it refused employment to employees inanother unit for unlawful reasons,which has not been established in thiscase.I findChemroeknot controlling.CONCLUSIONS OF LAW5691.Respondent Miller was,and Respondent Tulsa is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section2(5) of the Act.3.RespondentMiller did not violate Section 8(a)(3)and (5) of the Act.4.Respondent Tulsa did not violate Section 8(a)(1), (3)and (5) of the Actand is not responsible for remedyingany unfair labor practices which RespondentMillercommitted.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case,Irecommend that the complaint be dismissed in itsentirety.